Citation Nr: 1625870	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure or as secondary to a service-connected disability.  


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.  The Veteran died during the pendency of the appeal in August 2012.  The Appellant is the Veteran's surviving spouse and has been substituted as the appellant.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   In the appellant's July 2014 substantive appeal (via a VA form 9), she requested a hearing before the Board; however, in October 2015 written correspondence, she withdrew her request for a hearing before the Board and requested a decision.  

In a March 2014 administrative decision, the RO recognized the appellant as the substitute claimant in the place of the Veteran.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran was exposed to herbicides while serving at Korat Royal Thai Air Force Base (RTAFB).
 
2.  The Veteran was diagnosed with diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Given the favorable disposition of the appellant's claim for service connection for diabetes mellitus, type II, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence, or in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e).

When there is an approximate balance of positive/negative evidence as to any issue material to a decision, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Based on a review of the evidence of record, the Board finds that service connection for diabetes mellitus is warranted on a presumptive basis.  As detailed below, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during active duty service.

Initially, the Board notes that private and VA medical records show that the Veteran was diagnosed with diabetes mellitus in March 2007.                                

The Veteran's service personnel records show that he served in Thailand at the Royal Thai Air Force Base (RTAFB) in Korat from September 1970 to October 1971 with a military occupational specialty (MOS) of material facility specialist.  The Veteran asserted that he had significant Agent Orange exposure while handling various chemicals and herbicides stored in Korat and from performing security duties on the base perimeters of the camp.  The Veteran submitted buddy statements from a fellow service member (J.S.) who stated he worked with the Veteran at the Korat RTAFB and that his duties were to pick up and deliver all parts and products ordered from the base organizations.  This included the striped drums filled with herbicides.  In addition, contended that he was required to delivery these drums to the base perimeter.  
 
VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era. See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Correspondence received from the National Personnel Records Center (NPRC) in St. Louis, Missouri received in July 2002, indicated there were no records available which showed that the Veteran was exposed to herbicides.

Although there is no record of assignment to perimeter duty, the Board finds the Veteran's consistent assertions, supported by additional lay statements of record, regarding time spent near the perimeter of the Royal Thai Air Force Base in Korat to be credible.  The Board thus finds that the Veteran was exposed to herbicide agents while he was stationed at the Royal Thai Air Force Base in Korat during the Vietnam era. See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).

Affording the appellant the full benefit of the doubt, the Board finds that the Veteran was exposed to herbicides while serving in Thailand and that his diabetes mellitus was presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is granted.


REMAND

With regards to the claim for service connection for peripheral neuropathy, VA medical records note that the Veteran had a past medical history of neuralgia/neuritis, not otherwise specified.  A March 2007 private medical record notes an onset of diabetes mellitus, type II with peripheral circulatory condition and peripheral vascular disease.   A June 2012 VA medical record provides that on review of systems, the Veteran was found to have mild global neuropathy of both feet.  An August 2012 VA medical record notes that the Veteran was diagnosed with diabetes mellitus with no complications.  In a March 2013 VA diabetes mellitus DBQ, the examiner checked off a box (3A), in the affirmative that the Veteran had a recognized complication of diabetes, but failed to indicate what the complication was in that box; however, in box (3B), the examiner indicated that the Veteran had hypertension and peripheral vascular disease that was at least as likely as not due to diabetes mellitus.   

In light of the above, the Board finds that the evidence of record fails to set forth whether the Veteran was, in fact, diagnosed with peripheral neuropathy, or another form of neuropathy and if so, whether such disability was related to service or a service-connected disability.   The Board finds that a VA medical opinion is necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.   Obtain an opinion from a VA medical doctor with the appropriate expertise to address the etiology of any diagnosed neuropathy disabilities of the bilateral lower extremities.  The examiner must review the claims file and must note that review in the report.  The VA examiner should provide the following information: 

(a) To the extent possible from the claims file, clearly set forth all neuropathy disabilities of the bilateral lower extremities, to include peripheral neuropathy, if appropriate.  In providing this opinion, the examiner should consider the June 2012 VA medical record finding mild global neuropathy of both feet on review of the Veteran's systems.  

(b) For each neuropathy disability of the bilateral lower extremities the examiner is able to identify from the record, provide an opinion whether the disability was at least as likely as not (50 percent or greater probability) incurred in or aggravated by service, to include presumed exposure to Agent Orange.

(c) The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neuropathy of the bilateral lower extremities was proximately due to or caused by service-connected diabetes mellitus.  

(d) The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neuropathy of the bilateral lower extremities was aggravated (increased in severity beyond the normal progress of the disorder) by service-connected diabetes mellitus.

The examiner should set forth all findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.   If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


